711 N.W.2d 66 (2006)
474 Mich. 1097
KEY SAFETY SYSTEMS, INC., Plaintiff-Appellant,
v.
DYNACAST, INC., and Dynacast Canada, Inc., Defendants-Appellants.
Docket No. 130504 & (12)(18). COA No. 268249.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 10, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to strike is DENIED as moot.